SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1130
KA 10-00715
PRESENT: FAHEY, J.P., CARNI, SCONIERS, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

DESIREE R. BAKER, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT B. HALLBORG,
JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (KRISTI M. AHLSTROM
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Sheila A.
DiTullio, J.), rendered June 22, 2009. The judgment convicted
defendant, upon a jury verdict, of robbery in the first degree and
criminal possession of a weapon in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
upon a jury verdict of robbery in the first degree (Penal Law § 160.15
[3]) and criminal possession of a weapon in the third degree (§ 265.02
[1]). Viewing the evidence in light of the elements of the crime of
robbery in the first degree as charged to the jury (see People v
Danielson, 9 NY3d 342, 349), we reject defendant’s contention that the
verdict with respect to that count is against the weight of the
evidence (see generally People v Bleakley, 69 NY2d 490, 495).
Contrary to the further contention of defendant, we conclude that
County Court properly denied her challenge for cause to a prospective
juror. “It is well settled that ‘a prospective juror whose statements
raise a serious doubt regarding the ability to be impartial must be
excused unless the [prospective] juror states unequivocally on the
record that he or she can be fair and impartial’ ” (People v Odum, 67
AD3d 1465, 1465, lv denied 14 NY3d 804, 15 NY3d 755, cert denied ___
US ___, 131 S Ct 326, quoting People v Chambers, 97 NY2d 417, 419; see
also People v Semper, 276 AD2d 263, lv denied 96 NY2d 738). Even
assuming, arguendo, that “the initial statements of the prospective
juror raised a serious doubt regarding his ability to be impartial, we
conclude that the prospective juror ultimately stated unequivocally
that he could be fair” (People v Brown, 26 AD3d 885, 886, lv denied 6
                                 -2-                     1130
                                                    KA 10-00715

NY3d 846; see Chambers, 97 NY2d at 419).




Entered:   November 10, 2011               Patricia L. Morgan
                                           Clerk of the Court